nk WO No =

So eae IN

10
11
12
13
14

16
17
18
19
20
21
22
23
24

26
27
28

JS-6

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION

Miguel Martinez, Case No. 2:19-CV-04562-R-JEM
Plaintiff, ORDER GRANTING JOINT
STIPULATION TO DISMISS
V. ENTIRE ACTION WITH

PREJUDICE [26]
Midland Funding, LLC; Meline
Grigoryan; Does 1-5,

Defendants.

 

 

 

 

Based on the Stipulation of Dismissal agreed to and executed by the Plaintiff,
Miguel Martinez, and Defendants, Midland Funding, LLC and Meline Grigoryan,
and pursuant to Fed. R. Civ. P. 41(a)(1), this action is dismissed, in its entirety, with

prejudice. Each party shall bear her or its own attorneys’ fees and costs.

DATED: December 5, 2019 g 9 Rasa

HON.&®. GARY KLAUSNER
UNITED STATES DISTRICT JUDGE

 

Case No. 2:19-CV-04562-R-JEM
ORDER GRANTING JOINT STIPULATION TO DISMISS ACTION WITH PREJUDICE

 

 
